February 21,
2008                                                                      
EXHIBIT 10.1
 
Mr. Michael A. Peel
Chairman, Compensation Committee
Board of Directors of Select Comfort Corporation
 
Dear Mike:
 
Last December, when it became clear that we needed to restructure our
organization, I began considering ways to lead by example, demonstrating that
sacrifices would have to be made to protect our ability to invest in growth.  In
order to demonstrate my belief in and commitment to Select Comfort’s mission and
our Annual Operating Commitment for 2008, I propose to forego my annual base
salary for the balance of 2008 until such time as we begin to show consistent
growth in sales.
 
Specifically, my proposal is as follows:
 
(1)    My base salary would be $0 commencing immediately and would continue at
that rate until such time as the company achieves year-over-year growth in same
store sales of at least 1% for not less than four consecutive weeks.  If and
when this objective is achieved, my base salary would thereafter be paid at the
normal rate of $660,000 per year.
 
(2)    Any annual cash incentive compensation that may become payable to me for
achievement of 2008 individual or company-wide performance targets would be
calculated on the basis of the full normal annual base salary set forth above
(regardless of the amount of salary foregone).
 
(3)    To the extent that I may become eligible for severance compensation under
the terms of the Select Comfort Corporation Executive Severance Pay Plan, the
amount payable thereunder would be calculated on the basis of the full normal
annual base salary set forth above (regardless of the amount of salary
foregone).
 
(4)    To the extent that I or my beneficiaries become eligible for payments
under the company’s standard Life and AD&D Insurance or Long Term Disability
benefit plans, the amount payable thereunder would be calculated on the basis of
the full normal annual base salary set forth above (regardless of the amount of
salary foregone).
 
(5)    I will pay the employee portion of company benefits that I have elected
and fund my health savings account out of my own pocket until my base salary
again becomes payable pursuant to paragraph (1) above.
 
This proposal relates solely to the base salary that would otherwise be paid to
me during 2008 and is not applicable to any period thereafter.  The company
would agree to promptly amend any benefit plans or agreements and obtain riders
to any insurance policies as necessary to implement this proposal.
 
 
 
 
 

--------------------------------------------------------------------------------

 
Please review this proposal with the Compensation Committee and, if acceptable,
please so indicate by your signature below.  With your agreement, I will share
this discussion with the company.
 
Sincerely,
 
/s/ William R. McLaughlin
 
William R. McLaughlin
 
The Compensation Committee of the Board of Directors of Select Comfort
Corporation has accepted the proposal set forth above effective as of February
21, 2008.
 
                                                    /s/ Michael A. Peel
 
                                                     Michael A. Peel, Chairman
of the
                                                           Compensation
Committee
 